Citation Nr: 9933809	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  94-35 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected right shoulder disorder, currently rated as 
10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for flat 
feet.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from June 1987 to June 
1989 and from November 1990 to January 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied an 
increased disability evaluation, in excess of 10 percent, for 
the appellant's service-connected right shoulder disorder.  
It also found that the appellant had not submitted new and 
material evidence to reopen his claim for service connection 
for flat feet.

The case was previously before the Board in June 1996, when 
it was remanded for examination of the appellant, medical 
opinions and for the RO to provide the appellant with a 
summary of the applicable laws and regulations concerning new 
and material evidence claims. 

In January 1998, the appellant's claims file was transferred 
from the RO in Montgomery, Alabama, to the RO in Pittsburgh, 
Pennsylvania, pursuant to the appellant's change in 
residence.

For the reasons addressed below, the Board concludes that a 
Remand is necessary to allow for an informed decision on the 
appellant's claim as to whether new and material evidence has 
been submitted to reopen his claim for service connection for 
flat feet.  Accordingly, this issue will be discussed in the 
REMAND portion of this decision.


FINDINGS OF FACT

The veteran failed, without good cause, to report for 
multiple VA examinations which were scheduled in order to 
evaluate the severity of his service-connected right shoulder 
disorder.


CONCLUSION OF LAW

The veteran's claim for entitlement to an increased 
disability evaluation, in excess of 10 percent, for service-
connected right shoulder disorder is denied as a matter of 
law. 38 C.F.R. § 3.655 (1999); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially finds that the veteran has submitted a 
well-grounded claim for an increased disability rating for 
his service-connected right shoulder disorder. 38 U.S.C.A. § 
5107(a) (West 1991).  The VA has a duty to assist a veteran 
in the development of facts pertinent to his claim. 38 
U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103, 3.159 (1999).  The 
VA's duty to assist includes obtaining medical records and 
medical examinations where indicated by the facts and 
circumstances of the case. Littke v. Derwinski, 1 Vet. App. 
90 (1990).  However, as stated by the United States Court of 
Appeals for Veterans Claims, "The duty to assist is not 
always a one-way street.  If the veteran wishes help, he 
cannot passively wait for it in the circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

Following the Board's remand in June 1996, the RO scheduled 
the veteran for VA examinations in November 1996 and in April 
1999.  A scheduling notice for each of these examinations was 
sent to the veteran's address of record.  See Wamhoff v. 
Brown, 8 Vet. App. 517 (1996) (Notice of a required VA 
examination mailed to the veteran's sole address on file was 
sufficient to trigger the veteran's duty to appear for such 
examination).  Unfortunately, the veteran failed to report 
for both of these examinations.  

In June 1999, the RO attempted to locate the veteran.  A 
report of contact, dated July 1999, noted that a new mailing 
address, in Leneka, Kansas, was obtained for the veteran from 
his bank.  In July 1999, the RO mailed a letter to the newly 
obtained address requesting that the veteran "[p]lease 
advise us, at this address, if you will be willing to report 
for VA examination."  Unfortunately, no response from the 
veteran was ever received.  In this regard, no communication 
from the veteran has been received since January 1995.

38 C.F.R. § 3.655 (1999) addresses the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that when a claimant fails to report 
for a scheduled medical examination without good cause, 
claims for increased rating or pension benefits shall be 
denied without review of the evidence of record. See 38 
C.F.R. § 3.655 (1999).  In this case, the veteran has not 
offered any cause for his failure to attend the scheduled VA 
examinations in November 1996 and April 1999.  As no good 
cause has been offered for the veteran's failure to report 
for his scheduled examinations, the claim for an increased 
rating for a right shoulder disorder must be denied as a 
matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to an increased disability evaluation for a right 
shoulder disorder is denied.


REMAND

In its June 1996 remand, the Board noted that "the appellant 
has not yet received a summary of the applicable law and 
regulations concerning new and material evidence, with 
appropriate citations, and a discussion of how such law and 
regulations affected that previous determination."  
Accordingly, the Board directed the RO to reconsider the 
appellant's claim and provide him with notice of all the 
applicable laws and regulations through the issuance of a 
supplemental statement of the case.

The Board is obligated by law to ensure that the RO complies 
with its directives.  Where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance. See Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, the case must be returned to 
the RO for the requested development. Id.

As noted above, the RO did not provide the appellant with 
laws and regulations concerning finality of rating decisions, 
the requirement to submit new and material evidence to reopen 
a claim and what constitutes such evidence, and did not 
indicate whether his claim has been reopened or decided on 
the basis of the failure to present new and material evidence 
which would warrant reopening that claim.  Accordingly, the 
RO should determine if the appellant has submitted new and 
material evidence to reopen his claim for service connection 
for flat feet. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should determine if the 
veteran has submitted new and material 
evidence to reopen his claim for service 
connection for flat feet.  This 
determination should be made in 
accordance with the provisions of Hodge 
v. West, 155 F.3d 1356 (1998) and 
38 C.F.R. § 3.156(a) (1999).  In the 
event that the RO should determine that 
new and material evidence has been 
submitted such that a claim is reopened, 
it must then determine whether that 
reopened claim is well grounded and, only 
if it is, proceed to a determination on 
the merits.  See Elkins v. West, 12 Vet. 
App. 209 (1999).  If the final 
determination is unfavorable to the 
veteran, the RO should provide both the 
veteran and his representative with a 
supplemental statement of the case 
covering all the pertinent evidence, law 
and regulatory criteria, including the 
legal provisions as to the requirement to 
submit new and material evidence to 
reopen a finally denied claim. See 38 
U.S.C.A. § 5108 (West 1991) and 38 C.F.R. 
§ 3.156(a) (1999).

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this case.  The veteran need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals







